BatteE, J., (dissenting). This cause was submitted to this court upon the record here, and this court accepted the submission. The appellee did not undertake to bring here, the remainder of the record, which he had the right to do. The only question submitted by the record here is, was the demurrer to the complaint properly sustained? It was not. This court tacitly so holds, but affirms the judgment of the court. In Greenlee v. Rowland, 85 Ark. 101, the whole record, including the evidence taken in the case, was brought here, so that when it appeared that the demurrer was improperly sustained in that case it also appeared that appellant was entitled to judgment upon the merits — upon the evidence. To avoid a useless delay, as it appeared in that case, the court rendered judgment in favor of apellant upon the evidence. There is no basis for the judgment of this court in this case, as there was in the Greenlee case. The demurrer to appellant’s complaint was improperly sustained, and there was no evidence in the record here that appellee was entitled to judgment. By way of penalty for the failure of appellant to bring here the whole record in the case, this court affirmed the judgment of the lower court, which is erroneous. If any penalty ought to have been imposed, the dismissal of the appeal would have been more appropriate. But the equity and justice of the case demanded that the demurrer be overruled, and the cause be remanded to be disposed of upon its merits.